                      UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF NEW JERSEY



In re:                                        )
                                              )
Jennie I. Pless                               )       Case No. 19-21157
                                              )       Chapter 13
                                              )
                                              )
                       Debtor.                )


                             REPORT OF DEBTOR AUDIT

Pursuant to 28 U.S.C. § 586 (f)(1), the United States Trustee contracted for an audit to be
performed of the above-captioned debtors' petition, schedules and other information filed
by the debtor in this case. In accordance with the Debtor Audit Standards established
pursuant to Section 603 (a) of the Bankruptcy Abuse Prevention and Consumer Protection
Act of 2005, McBride, Lock & Associates, LLC performed the procedures enumerated in
the contract between ourselves and the United States Trustee Program to determine
whether certain items in the bankruptcy petition, schedules, and statements as originally
filed by Jennie I. Pless in Bankruptcy Case No 19-21157 contain material misstatements
concerning the debtors’ income, expenditures, or assets.

                                     The auditor finds:
                  No material misstatement                               
                  One or more material misstatements                     
                  the material misstatements are listed on               
                  the attached List of Material Misstatements.           

The debtor was responsible for the preparation of the bankruptcy petition, schedules, and
statements in this case. The United States Trustee Program is responsible for the
sufficiency of the procedures developed to determine the accuracy, veracity, and
completeness of the petitions, schedules and other information that the debtor is required
to provide under 11 U.S.C.§§ 521 and 1322. McBride, Lock & Associates, LLC make no
representation regarding the sufficiency of the procedures either for the purpose for which
this report has been requested or for any other purpose.

The analysis and findings contained in this report are intended solely for the information
and of the United States Trustee Program and parties-in-interest in the subject civil
bankruptcy proceeding and are not intended to be and should not be used by anyone other
than these parties. However, this report is a matter of public record and its distribution is
not limited. The Report is not a legal determination, and the legal effect of the auditor’s
findings of material misstatement is a question for the Court. Further, the findings
contained in the report neither require the United States Trustee Program or other related
parties in interest to take, nor preclude these parties from taking, legal action in or relating
to this case, including with respect to matters not discussed in this report.

Respectfully submitted,




McBride, Lock & Associates, LLC
Certified Public Accountants
4151 N. Mulberry Drive, Suite 275
Kansas City, Missouri 64116
(816) 221-4559


Dated this 22nd day of August, 2019.

Filed on behalf of McBride, Lock & Associates, LLC by:



Mark A. Stair
